Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 1 of 14 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                     1:19-cv-01634

Gil Rosenberg individually and on behalf of
all others similarly situated
                               Plaintiff

                 - against -                                       Complaint

Bareburger Group LLC
                               Defendant


       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Bareburger Group LLC (“defendant”) processes, co-mingles, transforms, labels,

advertises and sells prepared meals (“Products”) at its Bareburger restaurants.

       2.    The Products include burgers (meat and vegetable), chicken and fried potatoes,

represented as “Organic” at defendant’s restaurants.

       3.    The Products are available to consumers at no fewer than forty-seven (47) restaurants

operated, franchised, controlled and managed by defendant in states including New Jersey,

Connecticut, Ohio, New York, California and Florida.

       4.    Organic sales in 2017 reached a record $49.4 billion, an increase of 6.4% from the

prior year, according to the Organic Trade Association.1

       5.    Restaurants recognize that organic foods appeal to a wide customer base, because it

describes the substantive qualities of the food and that it has been handled and produced using
                                                1
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 2 of 14 PageID #: 2



organic methods.

       6.    Consumers value organic food for numerous reasons – less exposure to harmful

pesticides, disease avoidance, promotion and enhancement of health through consumption of foods

not grown or processed with artificial chemicals, and promoting sustainable environmental

practices.

       7.    The Products and Restaurants are represented as “Organic” through the prominent

placement of “Organic” (i) next to the brand name, (ii) on store fronts, store boards, signage and

awnings, (iii) as a descriptor to its burgers, salads, etc., (iv) menu sections, (v) digital and non-

digital marketing.




                                                 2
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 3 of 14 PageID #: 3




        8.    Defendant is aware of the importance of labeling its Products “Organic” – stating

that “It’s better for you.”




                                               3
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 4 of 14 PageID #: 4



        9.     However, recent reports have cast doubt on defendant’s organic bona fides.2

        10.    For example, during the relevant period, defendant has described their beef patties

as “organic grass-fed burgers” that were made of a proprietary “organic blend.”3

        11.    Beef packages being delivered to the Restaurants lacked the conspicuous “certified

organic” seal of the United States Department of Agriculture, according to the NY Times.

        12.    Defendant’s executives confirmed that approximately 75 to 80 percent of the burgers

were organic, not 100 percent, contrary to the labels.

        13.    Defendant’s “Organic” restaurants have countless non-organic ingredients including

lamb and bison and mayonnaise and tomatoes – crucial condiments when it comes to dressing up

a purportedly organic burger.

        14.    The independent food watchdog group the Cornucopia Institute explained what

reasonable consumers expect when “a restaurant uses the term ‘organic’ in their name, signage, or

marketing materials,” – the impression that the organic ingredients represent a greater amount of

the food than they actually are.”4

        15.    It is misleading to use the term “Organic” as a part of, or in connection with, the

brand name, because reasonable consumers will conclude all of the foods are “organic.”

        16.    An organic restaurant is not prohibited by law.

        17.    Defendant deliberately promoted and continues to promote its non-organic menu

options in a deceptive way to obtain the premium prices consumers are willing to pay, based on

the fact that some of the menu items are actually organic.



2
   https://www.organicauthority.com/buzz-news/bareburger-misuses-organic-labeling-says-new-york-times
3
   Priya Krishna, When the Menu Says ‘Organic,’ but Not All the Food Is, NY Times, August 15, 2018.
4
  “Restaurants Frequently Misrepresent What’s Organic,” January 14th, 2019.
                                                      4
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 5 of 14 PageID #: 5



        18.   Defendant has not taken adequate steps to maintain the integrity of the ingredients

and prevent co-mingling between ingredients which are organic and non-organic, such as physical

barriers between bins and containers for storage of ingredients, separate shelves and stacking areas

and sufficient spacing.

        19.   Defendant’s menus fail to adequately identify those foods which are organic, and

with these inconsistent representations, the reasonable consumer falls back on the “Organic”

claims on, in and around the restaurant, in conjunction with the brand name.

        20.   Defendant does not limit its claims of organic foods to the actual organic ingredients.

        21.   Consumers lack the ability to test or independently ascertain the accuracy of a food

label, especially at the point of sale.

        22.   Reasonable consumers rely on the company to truthfully disclose the organic status

of the foods it sells, because consumers are unable to look behind the curtain.

        23.   Consumers were deceived into believing that the Products of defendant were all

organic and would not know the true nature of the ingredients merely by reading the description.

        24.   The Products contain other representations which are misleading and deceptive.

        25.   As a result of its false and misleading labeling, defendant was able to sell its foods

to hundreds of thousands of consumers throughout the United States and to realize large profits.

        26.   Excluding tax, a standard beef burger and fries cost no less than $16.99, a premium

price compared to other similar products and products which are represented in a non-misleading

way as being organic.

                                          Jurisdiction and Venue


        27.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).
                                                    5
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 6 of 14 PageID #: 6



        28.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        29.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        30.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        31.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                    Parties

        32.   Plaintiff is a citizen of Queens County, New York.

        33.   John and Jane Doe plaintiffs are citizens of the other 49 states.

        34.   Defendant is a New York limited liability company and upon information and belief,

at least one member is not a citizen of New York.

        35.   During the class period, plaintiff purchased one or more Products for personal

consumption with the representations described herein, for no less than the price indicated, supra,

excluding tax, within this district and/or state.

        36.   Plaintiff paid this premium because prior to purchase, plaintiffs saw and relied on the

misleading representations.

        37.   Plaintiff would consider purchasing the Products again if there were assurances that

the Products’ representations were no longer misleading.

                                          Class Allegations


        38.   The classes consist of all consumers in the following states: all, New York who

                                                    6
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 7 of 14 PageID #: 7



purchased any Products subject to the actionable representations during the statutes of limitation.

       39.    A class action is superior to other methods for fair and efficient adjudication.

       40.    The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       41.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       42.    Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.

       43.    Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       44.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       45.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       46.    Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       47.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                         New York General Business Law (“GBL”) §§ 349 & 350
                      and Consumer Protection Statutes of Other States and Territories

       48.    Plaintiff and John and Jane Doe plaintiffs, representing the forty-nine (49) other

states where they reside and purchased the Products, incorporate by reference all preceding

paragraphs and assert causes of action under the consumer protection statutes of all fifty (50) states.
                                                  7
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 8 of 14 PageID #: 8



  a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;

  b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.

     seq.;

  c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;

  d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair

     Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;

  e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;

  f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

  g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;

  h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;

  i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;

  j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;

  k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and

     Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;

  l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;

  m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;

  n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;

  o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the

     Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;

  p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§

     51:1401, et. seq.;

  q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform

                                             8
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 9 of 14 PageID #: 9



     Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;

  r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;

  s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;

  t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and

     Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;

  u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;

  v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;

  w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,

     et. seq.;

  x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska

     Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;

  y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;

  z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;

  aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;

  bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;

  cc. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;

  dd. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;

  ee. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;

  ff. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);

  gg. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-

     13.1-1 et. seq.;

  hh. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;

                                             9
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 10 of 14 PageID #: 10



   ii. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified

       Laws §§ 37 24 1, et. seq.;

   jj. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;

   kk. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;

   ll. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;

   mm. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101,

       et. seq.;

   nn. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


       49.    Defendants’ representations and omissions are false, unfair, deceptive and

misleading and are not unique to the parties and have a broader impact on the public.

       50.    Defendants’ acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       51.    Plaintiff desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type.

       52.    The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

                                       Negligent Misrepresentation

       53.    Plaintiff incorporates by references all preceding paragraphs.

       54.    Defendant misrepresented the substantive, health, quality and nutritional attributes

of the Products’ composition.

       55.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.
                                                10
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 11 of 14 PageID #: 11



       56.    This duty is based on defendant’s purported position as a self-designated learned

intermediary and an entity which has held itself out as having special knowledge in the production,

service and sale of the product type.

       57.    Defendant negligently misrepresented and/or negligently omitted material facts.

       58.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       59.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

              Breach of Express Warranty and Implied Warranty of Merchantability


       60.    Plaintiff incorporates by references all preceding paragraphs.

       61.    Defendant transforms raw ingredients into finished foods for service to customers

seeking organic fare.

       62.    The Products warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, organoleptic, sensory, physical and other attributes which they

did not.

       63.    Defendant warranted such attributes to plaintiff and class members, when this was

not truthful and was misleading.

       64.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       65.    The Products were not merchantable in their final sale form.

       66.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.
                                                 11
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 12 of 14 PageID #: 12



                                                Fraud


       67.     Plaintiff incorporates by references all preceding paragraphs.

       68.     Defendant’s purpose was to mislead consumers who seek products which have an

organic composition that is entirely organic – not, i.e., 50% or 75% organic.

       69.     Defendant’s intent was to secure economic advantage in the marketplace against

competitors.

       70.     Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       71.     Plaintiff incorporates by references all preceding paragraphs.

       72.     Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

       practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law, GBL and other statutory claims;

                                                  12
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 13 of 14 PageID #: 13



   4. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

      experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: March 22, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              (516) 303-0552
                                                              spencer@spencersheehan.com


                                                              Joshua Levin-Epstein
                                                              New York, NY 10119




                                              13
Case 1:19-cv-01634-DLI-SJB Document 1 Filed 03/22/19 Page 14 of 14 PageID #: 14




1:19-cv-01634
United States District Court
Eastern District of New York

Gil Rosenberg individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


Bareburger Group LLC

                                         Defendants




                                       Complaint


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 22, 2019
                                                                            /s/ Spencer Sheehan
                                                                             Spencer Sheehan
